Case1:19-cv-09439-PKC
Case 1:19-cv-09439-PKC Document
                       Document247-26
                                210-1 Filed
                                      Filed02/18/20
                                            07/01/20 Page
                                                     Page21of
                                                            of65




                           B
Case 1:19-cv-09439-PKC Document 247-26 Filed 07/01/20 Page 2 of 5
Case 1:19-cv-09439-PKC Document 247-26 Filed 07/01/20 Page 3 of 5
Case 1:19-cv-09439-PKC Document 247-26 Filed 07/01/20 Page 4 of 5
Case 1:19-cv-09439-PKC Document 247-26 Filed 07/01/20 Page 5 of 5
